Title: To George Washington from the Board of War, 8 June 1780
From: Board of War
To: Washington, George



Sir
War office [Philadelphia] June 8th 1780

We have been honoured with your Letter of the 5th Instant. The representation of the Inhabitants of Northumberland, in favour of Colo. Weltner, was sent to your Excellency on a supposition that you had received an accusation presented to the Council of this State, charging Colo. Weltner with Misconduct & Ill treatment of the Inhabitants. We had directed the papers we received from Council to be sent, but it seems on Enquiry that our directions have not been complied with. The whole seems to be a party Affair & we shall not therefore trouble your Excellency farther on the subject.
We are clearly of opinion that Capt. Coren’s Utility in the Laboratory has for a long time past ceased. He has certainly much practical knowledge, but he is extreemly addicted to Liquor & is constantly thwarting instead of promoting the Business. We are convinced that Capt. Coren might, if deprived of his command, be rendered more useful than in his present situation. He may be employed occasionally with a proper Compensation for his services; & even if he should from Chagrin refuse to afford his Assistance; we are of opinion the business can very well be conducted without him.

We will send the Letter to Genl Gates by the first opportunity We shall be happy to hear that Genl Knyphawzen’s determination may answer Your Excellency’s expectations. We have the Honor to be with the greatest Respect Your very Obedt Servants.

Richard PetersBy Order

